DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 3, 4 and 7-10 are cancelled.  Claims 1, 5 and 6 are amended.  Claims 1, 2, 5, 6 and 11 are pending.

Allowable Subject Matter
Claims 1, 2, 5, 6 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the first optical element and the second optical element are deviation prisms, the deviation prism has a plane of incidence and an exit surface different from the plane of incidence, and a deviation direction generated on the plane of incidence and a deviation direction generated on the exit surface are perpendicular to each other.

Claims 2, 5, 6 and 11 are allowable as being dependent on claim 1.

The closest available prior art Uehara (US PG Pub. 20180210328) a light source device (light source device 10 of fig. 3) comprising:  a light source section (semiconductor lasers 11 of fig. 3) configured to emit a first pencil (laser beams LB1 of fig. 3) and a second pencil (laser beam LB2 of fig. 3) which have a first wavelength band (para. 0080; The first light source device 10 includes a plurality of semiconductor lasers 11 that emit a blue laser beam (for example, light of which the peak of emission intensity is approximately 445 nm) LB as excitation light. An example of the semiconductor laser 11 to be used may include a laser that emits a blue laser beam having a wavelength except 445 nm, for example, a wavelength of 460 nm); a first optical element (first lens 21a of fig. 3) configured to alter a proceeding direction of a principal ray of the first pencil (illustrated in fig. 3); a second optical element (second lens 21b) configured to alter a proceeding direction of a principal ray of the second pencil (illustrated in fig. 3); and a wavelength conversion layer (phosphor layer 42 of fig. 3) having a plane of incidence which the first pencil and the second pencil enter (illustrated in fig. 3), and configured to perform wavelength conversion of the first pencil and the second pencil into fluorescence having a second wavelength band different from the first wavelength band (para. 0087; the phosphor layer 42 is configured to include an inorganic phosphor material which is annular in planar shape. An example of the phosphor layer 42 to be used includes a phosphor layer in which phosphor particles that emit yellow fluorescent light), wherein the first optical element (21a) and the second optical element (21b) alter the proceeding directions of the principal ray of the first pencil and the principal ray of the second pencil so that the first pencil and the second pencil fail to overlap each other on the plane of incidence (para. 0214; A light shaping optical system 20 of the present modification example is configured to cause the respective spots SP to be incident on different regions of the region SA to be illuminated, respectively. That is, in the present modification example, the respective spots SP do not superpose each other); however, Uehara fails to teach or render obvious wherein the first optical element and the second optical element are deviation prisms, the deviation prism has a plane of incidence and an exit surface different from the plane of incidence, and a deviation direction generated on the plane of incidence and a deviation direction generated on the exit surface are perpendicular to each other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        25 August 2022

/BAO-LUAN Q LE/Primary Examiner, Art Unit 2882